Citation Nr: 0903907	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for recurrent patellar subluxation and osteoarthritis 
of the right knee. 

2.  Entitlement to an increased rating greater than 10 
percent for recurrent patellar subluxation and osteoarthritis 
of the left knee.

3.  Entitlement to a temporary total rating following knee 
surgery pursuant to the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the Board sitting at the RO in 
September 2008.  A transcript of the hearing is associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran's claim for increased ratings, received in 
September 2005, included a claim for a temporary total rating 
following a surgical procedure and convalescence.  In 
February 2006, the RO denied temporary total ratings for 
convalescence and continued 10 percent ratings for each knee 
because there was no evidence of record of any surgery on 
either knee.  Within one year, in September 2006, the veteran 
submitted evidence of a same-day arthroscopic excision of a 
loose body and lateral rectinacular release on the left knee 
on December 5, 1994.  In a September 2006 notice of 
disagreement, the veteran stated that she disagreed with the 
decision "to continue [her] service connected disability 
percentage and compensation payment at its current level," 
and submitted evidence showing that a surgical procedure had 
been performed.  Following a comprehensive and liberal review 
of the veteran's submission, the Board concludes that the 
veteran expressed disagreement with the decision regarding a 
temporary total rating following knee surgery.  The RO has 
not yet issued a statement of the case regarding this issue.  
The failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

VA and private medical records for treatment received during 
the period covered by this appeal show X-ray evidence of 
arthritis of both knees accompanied by some limitation of 
motion, chronic pain, swelling, and fatigue on extended 
walking, standing, and climbing stairs.  However, the veteran 
has also been diagnosed on different occasions with recurrent 
patellar subluxation, chondromalacia of the patella, patellar 
tracking abnormality with lateral instability, thinning and 
fraying of knee cartilage, joint effusion, a subchondral 
cyst, and ligament and meniscus degeneration.  On other 
occasions, these deficits were not found by examiners or 
follow-up imaging studies.  On some treatment encounters, the 
veteran reported locking or giving way of the knees, but on 
other occasions these symptoms were denied.  The veteran 
wears braces on both knees, but a physician noted that the 
braces provide for stability of the patellas.  The effect of 
these disorders on overall stability of ambulation and on the 
veteran's ability to otherwise function is not clear.  
Notably, in the most recent examination in March 2008, a VA 
examiner found no patellar subluxation, the original disorder 
for which service connection was granted.  The veteran has 
not undergone corrective surgery since 1994.  However, after 
each of a series of injuries, the veteran has attained a 
measure of recovery by participating in programs of physical 
therapy.  

The Board concludes that Diagnostic Codes 5257-59 pertaining 
to cartilage deficits and other impairments of the knee, may 
be applicable because there is inconsistent evidence of 
excessive movement of the patellas and some cartilage 
deficiencies.  However, it is not clear from the various 
imaging studies and diagnoses which disorders are confirmed, 
chronic, and productive of the veteran's pain, swelling, 
fatigue, and limitations in standing, walking, and climbing 
stairs.  As such, the medical evidence, though substantial, 
is not adequate to make a decision on the claims.  An 
additional VA examination and medical opinion is necessary.  
38 C.F.R. § 3.159.  Since the claims file is being returned 
it should be updated to include VA treatment records compiled 
since September 9, 2008.  See 38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a statement 
of the case on the issue of entitlement 
to a temporary total rating for 
convalescence following knee surgery.  
Advise the veteran that a substantive 
appeal must be filed in order to perfect 
an appeal on this issue  

2.  Associate with the claims folder any 
VA medical records that are dated after 
September 9, 2008.

3.  Schedule the veteran for VA 
examination of her right and left knees.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide a complete 
evaluation of the veteran's current knee 
disorders including confirmation of 
osteoarthritis and deficiencies of the 
patellas and knee cartilage.  If 
osteoarthritis is not found, the examiner 
should reconcile that finding with the 
other evidence of record showing the 
present of bilateral osteoarthritis.  The 
examiner should confirm the presence of 
patellar or knee joint subluxation.  If 
deficits of the cartilage or ligaments 
are found, the examiner should state 
whether those deficits are associated 
with the service-connected disability.  
The examination report should indicate 
whether the veteran has symptoms such as 
pain, swelling, fatigue, instability and 
problems ambulating.  The examiner should 
also comment on the impact of the 
bilateral knee disorders on the veteran's 
overall capacity for employment and the 
activities of daily living. 

4.  Then, readjudicate the claim for 
increased ratings for right and left knee 
disorders.  If either decision remains 
adverse to the veteran, provide the 
veteran and her representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




